Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19 and 20 are pending and under consideration.
Specification
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Pages 7-8, 18-29 in the specification contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  For example, Table 1, starting page 18.  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the 
	Notice to comply is attached is attached to this Action.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "ceritinib is administered as monotherapy for 2 cycles" in claim 1 is a relative term which renders the claim indefinite.  The term "cycle" is defined in the specification as “a specific period of time expressed in days that is repeated on a regular schedule and is 28 days long”. However, the term “regular schedule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-18 are rejected because they are dependent on claim 1, directly or indirectly.
Claim 4 recites the limitation of “monotherapy for 3 cycles before a combination therapy”. However, claim 4 is dependent on claim 1 which seems to be limited to monotherapy for 2 cycles before a combination therapy. Therefore, this leads to an inconsistency between said claims. Claims 5-18 are rejected because they are dependent on claim 1, directly or indirectly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17).
Claim 20 is drawn to use of the combination as defined in any one of the claims 1 to 16 (ceritinib and anti-PD-1 antibody) for the manufacture of a medicament.
Lau teaches that given the importance of immune checkpoint pathways in regulating an immune response, the need exists for developing novel combination therapies that activate the immune system (page 3, lines 9-10).
Lau teaches methods and compositions comprising an immunomodulatory (e.g., immune checkpoint molecule) in combination with a second therapeutic agent LDK378 (also known as ceritinib, Zykadia, page 14 lines 12-15), used for treating cancer (page 3, lines 12-14, 29, claims 1-2). The combinations described herein can provide a beneficial effect, e.g., in the treatment of a cancer, such as an enhanced anti-cancer effect, reduced toxicity and/or reduced side effect (page 4, lines 17-19).
Lau teaches dose ranges for ceritinib (page 8, items 31 and 32).
Lau teaches the immunomodulatory can be an inhibitor of PD-1 (page 8, line 30, claims 4-5). The PD-1 inhibitor is an anti-PD-1 antibody such as nivolumab, pembrolizumab or pidilizumab (page 11, lines 9-10, claim 11).
Lau teaches a pharmaceutical combination comprising (i) ceritinib, or a pharmaceutically acceptable salt thereof, and (ii) nivolumab, or a pharmaceutically acceptable salt thereof (page 4, lines 29-30). 

Lau teaches that the immunomodulatory (e.g. nivolumab), the second therapeutic agent (e.g. ceritinib), or both, can be administered at a lower dosage than would be required to achieve the same therapeutic effect compared to a monotherapy dose (page 3, lines 19-21).
Lau teaches ceritinib is administered with a low fat meal (page 8, line 18, claim 53).
Lau teaches metascombination therapy involving targeted agent ceritinib and nivolumab can improve progression-free survival and ultimately overall survival in NSCLC patients (page 15, line 10-12)
Lau teaches 600 mg ceritinib with 3 mg/kg nivolumab is the most preferred dosing regimen for treating ALK-positive NSCLC (e.g. EML4-ALK) (page 25, line 31 to page 26, line 2).
Lau teaches the pharmaceutical combination for use as a medicine, wherein ceritinib and the nivolumab are administered independent at the same time or separately within time intervals (page 5, items 3 and 4); and the combination therapies can be administered before the other treatment, concurrently with the treatment, post-treatment or during remission of the disorder (page 27, lines 3-5).
Lau teaches the combination therapy can begin with a screening period of up to and including 28 days prior to the first does of ceritinib+nivolumab to assess eligibility. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17).
Claim 1 and 4 is drawn a pharmaceutical combination comprising (i) ceritinib or a pharmaceutically acceptable salt thereof, and (ii) anti-PD-1 antibody molecule or a pharmaceutically acceptable salt thereof, for use in the treatment of cancer, wherein (i) ceritinib is administered as monotherapy for 2 cycles (or 3 cycles, claim 4) before a combination therapy with the (ii) anti-PD-1 antibody molecule is initiated.
Lau teaches methods and compositions comprising an immunomodulatory (e.g., immune checkpoint molecule) in combination with a second therapeutic agent LDK378 (also known as ceritinib, Zykadia, page 14 lines 12-15), used for treating cancer (page 3, lines 12-14, 29, claims 1-2). The combinations described herein can provide a beneficial effect, e.g., in the treatment of a cancer, such as an enhanced anti-cancer effect, reduced toxicity and/or reduced side effect (page 4, lines 17-19).
Lau teaches the combination therapy can begin with a screening period of up to and including 28 days prior to the first does of ceritinib+nivolumab to assess eligibility. Treatment may continue until the patient experiences unacceptable toxicity that precludes further treatment and/or disease progression (page 85, lines 20-25, Examples 2-3).
Lau teaches that the concomitant use of ceritinib (450 mg QD, oral) + nivolumab caused inacceptable toxicity, whilst the same patient had less side effects when receiving one cycle of 300 mg ceritinib as monotherapy + 1 week later nivolumab.

Regarding claim 6, Lau teaches ceritinib is administered with a low fat meal (page 8, line 18, claim 53).
Regarding claims 7-8, as set forth above, Lau teaches the therapy can begin with a screening period (example 2).
Lau further teaches a dose-escalation phase which can evaluate the maximum tolerated does. The initial dose level of ceritinib of 450 or 300 mg ceritinib were suggested.
Regarding claims 9-11, Lau teaches metascombination therapy involving targeted agent ceritinib and nivolumab can improve progression-free survival and ultimately overall survival in NSCLC patients (page 15, line 10-12)
Lau teaches 600 mg ceritinib with 3 mg/kg nivolumab is the most preferred dosing regimen for treating ALK-positive NSCLC (e.g. EML4-ALK) (page 25, line 31 to page 26, line 2).
Regarding claim 12-13, Lau teaches that the initial dose level of ceritinib can be 450 mg daily and nivolumab is administered at the dose of 3 mg/kg Q2W. The provisional dose levels are as follows: [-1 dose cohort] ceritinib 300 mg + nivolumab (3 mg/kg); [1st dose cohort] ceritinib 450 mg + nivolumab (3 mg/kg); [2nd dose cohort] ceritinib 600 mg + nivolumab (3mg/kg)

However, Lau does not teaches that ceritinib is to be administered as monotherapy for 2 cycles before a combination therapy with the anti-PD-1 antibody is initiated.
From the teachings of Lau, it is apparent that one of ordinary skill in the art to treat cancer (such as ALK-positive, NSCLC) by combining ceritinib with an anti-PD-1 antibody (such as nivolumab). When conducting the studies/treatment, the skilled person would have encountered the problem of the occurrence of side effects. When seeking to overcome this problem, the skilled person would have had an incentive based on teachings of Lau to the claimed solution, namely to give ceritinib as monotherapy and if tolerated by the patient (i.e. after at least 1 cycle) to add nivolumab. Since dose finding and regimen optimization are routine in the pharmaceutical industry, and since there is a teaching from Lau (with a screening period) and since there is no unexpected results associated with 2 or 3 cycles, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17), as applied to claims 1, .
Regarding claim 16, the modified Lau teaches the claim 1. Particularly, the ceritinib and nivolumab can be effective in treating NSCLC. However, Lau does not teaches wherein the patient is Asian.
ZYKADIA teaches that ZYKADIA are ceritinib capsules for oral use (Page 1, col. 1, para. 2)
ZYKADIA teaches that ZYKADIA is a kinase inhibitor indicated for the treatment of patients with anaplastic lymphoma kinase (ALK)-positive metastatic non-small cell lung cancer (NSCLC) who have progressed on or are intolerant to crizotinib (Indications and Usage).
ZYKADIA teaches that ZYKADIA are ceritinib capsules for oral use (Page 1, col. 1, para. 2)
ZYKADIA teaches that in a Trial study, among 255 ALK-positive patients (249 with NSCLC), 34% of them are Asian (page 6, para. 2).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Lau and to add teachings of ZYKADIA and to treat Asian with the improve treatment method, because the combination therapy would provide a beneficial effect in the treatment of a cancer patient (including Asian), such as an enhanced anti-cancer effect, reduced toxicity and/or reduced side effect, as recognized by Lau (page 4, lines 17-19).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17) and ZYKADIA (Highlights of Prescribing .
Regarding claim 2, as set forth above, the modified Lau teaches claim 1. However, Lau does not teach that the combination therapy is initiated only in a patient without rash of any grade. 
ZYKADIA teaches that ceritinib causes various major adverse reactions in ALK-positive patients treated with ceritinib (Table 2), including skin and subcutaneous tissue disorders (rash of all grades) in 16% patients (Table 2). 
OPDIVO teaches that OPDIVO (nivolumab) is indicated for the treatment of patients with metastatic non-small cell lung cancer (NSCLC) (page 3, §1.2).
OPDIVO teaches that OPDIVO (nivolumab) cause various adverse reactions including rash (Tables 1 and 2). Severe rash (including rare cases of fatal toxic epidermal necrolysis) occurred in the clinical program of OPDIVO. And patients should be monitored for rash. (page 17, §5.6).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Lau and to add teachings of ZYKADIA and OPDIVO and not to initiated combination therapy, because potential overlapping toxicities for rash between ceritinib and nivolumab (see above), the adverse reactions would likely be enhanced with combination treatment. For the safety of the patients, it would be an obvious option to withhold combination therapy.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17), ZYKADIA (Highlights of Prescribing .
Regarding claim 3, as set forth above, modified Lau teaches claim 1. 
ZYKADIA teaches that drug-induced hepatotoxicity occurred in patients treated with ZYKADIA (page 4, §5.2)
ZYKADIA teaches that ALT or AST elevation greater than 3 times ULN with total bilirubin elevation greater than 2 times ULN in the absence of cholestasis or hemolysis causes permanently discontinue ceritinib (Table 1)
OPDIVO teaches that immune-mediated hepatitis can occur with nivolumab treatment. Patients should be monitored for abnormal liver tests prior to and periodically during treatment (page 9, §5.3).
OPDIVO teaches that NSCLC patients treated with nivolumab showed increase AST, ALT and ALP levels (Trial 3 and Table 9)
However, Lau or ZYKADIA or OPDIVO does not teach that the combination therapy is initiated only in a patient that has Aspartate aminotransaminase (AST) <3 x ULN, Alanine aminotransaminase (ALT) <3 x ULN and Alkaline phosphatase (ALP) <5.0 x ULN.
Devarbhavi teaches that Hepatotoxicity is a leading cause of attrition in drug development, or withdrawal or restricted use after marketing (Abstract).
Devarbhavi teaches the modified definition of drug-induced liver injury: including rise in ALP > 2 x ULN with any rise in AST and ALT elevation (page 248, col. 2, para. 1)
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Lau/ZYKADIA/OPDIVO and to add teachings of Devarbhavi to include ALP screening, because potential overlapping toxicities for hepatotoxicity between ceritinib and nivolumab (see above), the adverse reactions would likely be enhanced with combination treatment. For the safety of the patients, it would be beneficial to add another marker (ALP) in the liver test. Doing so would enhanced the reliability of the test, and identify more patients that could have drug-induced liver injury.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (Lau et al., WO 2016/040880 A1, Publication Date: 2016-03-17), as applied to claims 1, 4-13 and 17, and further in view of Naing (Naing et al., Journal of Clinical Oncology, 34, no.15_suppl, 3060-3060,  Publication Date: 2016-05-20). 
Regarding claim 14 and 15, as set forth above, modified Lau teaches claim 1. However, Lau does not teach that anti-PD-1 antibody molecule is PDR-001, or a pharmaceutical salt thereof; or PDR-001 is administered intravenously in a single dose of 300 to 400 mg/day.
Naing teaches that PDR001 is a humanized anti-PD-1 IgG4 antibody that blocks the binding of PD-L1 and PD-L2 to PD-1. PDR001 binds to PD-1 with high affinity and inhibits the biological activity of PD-1 (Background)
Naing teaches that PDR001 is given i.v. Q2W or Q4W to adult patients with advanced solid tumors (Methods).
Naing teaches that based on the population PK analysis, a flat dose of 400 mg Q4W is predicted to achieve mean steady state concentrations of approximately 31 µg/mL (90% CI: 22–42 µg/mL), which exceeds the ex vivo EC for PD-1 blockade. The recommended phase 2 dose 
Given that PDR-001 is an anti-PD-1 antibody, similar to nivolumab, the mechanism of action is expected to be the same as other anti-PD-1 antibodies, such as nivolumab. Lau teaches the combination therapy of ceritinib and anti-PD-1 antibody is effective in treating cancers. Therefore, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teaching of Lau and to use the new anti-PD-1 antibody: PDR-001 in the combination therapy. Doing so would help to develop new therapeutic compositions and methods for treating cancers.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHENG LU/Examiner, Art Unit 1642            


/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642